DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Species A, an upper body garment shown in figures 1-7D and corresponding to claims 29 and 31-52 (note that Applicant indicates claims 29-52; however, claim 30 is canceled) in the reply filed on 09 February 2021 is acknowledged.

Claim Objections
Claim 33 objected to because of the following informalities:  add a period to the end of claim 33.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 52 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 52 is rendered indefinite by the recitation “less than 5% or 10%,” because it is unclear if variation greater than 5 but less than 10% would read on the claim.  Is the variation less than 5% or less than 10%?
Claim 52 is rendered indefinite by the recitation “outlines and shapes with a variation” because it is unclear from what the outlines and shapes vary.  Are the outlines and shapes varied within a single panel or varied compared to other panels?

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 29, 31-38, 41-49, 51, and 52 is/are rejected under 35 U.S.C. 103 as being unpatentable over Moore (US 20140182043 A1) in view of Hirsch (Hirsch, Gretchen. “Crepe Sew-Along #7: Underlining 101.” Gertie's New Blog for Better Sewing, 6 Jan. 2011, www.blogforbettersewing.com/2010/12/crepe-sew-along-7-underlining-101.html.).
As to claim 29, Moore discloses a method of assembling a reversible compression garment with a front portion and a back portion, the method comprising:
providing a first panel and a second panel (210 and 220; pp 0019 discloses the panels may be opposite surfaces of the same panel or “formed from multiple, joined sections of material,” also see the modification presented below, see modification below regarding “cutting”) in mirror-cut shapes from fabric comprising synthetic fibers to provide compression (figs 1-4, pp 0027 discloses a polyester/ elastane blend, and both polyester and elastane are synthetic fibers, capable of providing compression), the first panel and the second panel each having a top edge (figs 1-4), two lateral edges (figs 1-4), and a bottom edge (figs 1-4), and lengths that are substantially the same (figs 1-4), wherein the front portion comprises the first panel and the second panel (figs 1-4);
providing an outer surface of the first panel and an outer surface of the second panel with a smooth appearance (figs 1-4), and when the outer surface of the first panel is visible, no portion of the second panel is visible (figs 1-4), and when the outer surface of the second panel is visible, no portion of the first panel is visible (figs 1-4);
providing a third panel and a fourth panel (310 and 320; pp 0019 discloses the panels may be opposite surfaces of the same panel or “formed from multiple, joined sections of material,” also see the modification presented below, see modification below regarding “cutting”) in mirror-cut shapes from fabric comprising synthetic fibers to provide compression (figs 1-4, pp 0027 discloses a polyester/ elastane blend, and both 
providing an outer surface of the third panel and an outer surface of the fourth panel with a smooth appearance (figs 1-4), and when the outer surface of the third panel is visible, no portion of the fourth panel is visible, and when the outer surface of the fourth panel is visible, no portion of the third panel is visible (figs 1-4).
Moore does not expressly disclose cutting a first and second panel and cutting a third and fourth panel.
Moore does not expressly disclose at least partially attaching an inner surface of the first (or third) panel and an inner surface of the second (or fourth) panel along the respective top edges/ respective two lateral edges/ bottommost edge of the first (or third) panel and the second (or fourth) panel.
Broadly, the garment construction technique known as underlining reads on claim 29.
Hirsch discloses the method of underlining including cutting out the first (or third) panel (“cut out your fashion fabric”) and second (or fourth) panel (“cut your underlining pieces”) and at least partially attaching an inner surface of the first (or third) panel and an inner surface of the second (or fourth) panel along the respective top edges/ respective two lateral edges/ bottommost edge of the first (or third) panel and the second (or fourth) panel (“attach the underlining to the fashion fabric by basting it by hand… Baste within the seam allowances and around all the edges of the piece.”).


As to claim 31, Moore as modified discloses the method of claim 29, wherein the top edge of the front portion has a different shape than the top edge of the back portion (Moore figs 1-4).  

As to claim 32, Moore as modified discloses the method of claim 31, wherein the top edge of the front portion has a scoop- neck shape (when Moore 210 or 220 is worn at the front).  

As to claim 33, Moore as modified discloses the method of claim 31, wherein the top edge of the back portion has a V-neck shape (when Moore 310 or 320 is worn at the back).

As to claim 34, Moore as modified discloses the method of claim 29, further comprising providing a visual characteristic for the outer surface of the first panel and a visual characteristic for the outer surface of the second panel (Moore figs 1 and 3), wherein the visual characteristic of the outer surface of the first panel and the visual 

As to claim 35, Moore as modified discloses the method of claim 34, further comprising providing a visual characteristic for the outer surface of the third panel and a visual characteristic for the outer surface of the fourth panel (Moore figs 2 and 4), wherein the visual characteristic of the outer surface of the third panel and the visual characteristic of the outer surface of the fourth panel are different (Moore figs 2 and 4).  

As to claim 36, Moore as modified discloses the method of claim 35, wherein the visual characteristic of the outer surface of the first panel and the visual characteristic of the outer surface of the fourth panel are the same (where the visual characteristic is having a logo, and the Moore first panel has logo 211 and the Moore fourth panel has logo 321).  

As to claim 37, Moore as modified discloses the method of claim 36, wherein the visual characteristic of the outer surface of the second panel and the visual characteristic of the outer surface of the third panel are the same (where the visual characteristic is the absence of a logo, and neither of the Moore second and third panels have a logo).  



As to claim 41, Moore as modified discloses the method of claim 29, wherein the synthetic fibers of the first panel, the second panel, the third panel, the fourth panel, or combinations thereof comprise nylon (Moore pp 0027 discloses the panels may comprise nylon).

As to claim 42, Moore as modified does not disclose the method of claim 29, wherein the synthetic fibers of the first panel, the second panel, the third panel, the fourth panel, or combinations thereof comprise from 50% to 90% nylon.
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have provided the panels of Moore with 50-90% nylon, since it is within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. See MPEP 2144.07.

As to claim 43, Moore as modified discloses the method of claim 29, wherein the synthetic fibers of the first panel, the second panel, the third panel, the fourth panel, or combinations thereof comprise an elastomer (elastane, which is another name for spandex, is disclosed in Moore pp 0027, and spandex is an elastomer).  



As to claim 45, Moore as modified does not disclose the method of claim 29, wherein the synthetic fibers of the first panel, the second panel, the third panel, the fourth panel, or combinations thereof comprise from 10% to 50% spandex.
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have provided the panels of Moore with 10-50% spandex, since it is within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. See MPEP 2144.07.
Furthermore, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to have provided the panels of Moore with 10-50% spandex, for the purpose of providing the desired level of stretch and recovery, both of which are properties of spandex (Moore pp 0027).

As to claim 46, Moore as modified discloses the method of claim 29, further comprising attaching the top and lateral edges of the first panel to the respective top and lateral edges of the second panel using sewing (Hirsch discloses basting all edges which includes the top and lateral edges, and basting is a type of sewing), serging, 

As to claim 47, Moore as modified discloses the method of claim 29, further comprising attaching the top and lateral edges of the third panel to the respective top and lateral edges of the fourth panel using sewing (Hirsch discloses basting all edges which includes the top and lateral edges, and basting is a type of sewing), serging, adhering, zipping, buttoning, snapping, heat sealing, welding, gluing, bonding, laser cutting, or combinations thereof.  

As to claim 48, Moore as modified discloses the method of claim 29, further comprising attaching the front portion to the back portion using one of a group consisting of sewing (straight stitch, Moore pp 0029), serging (overlook stitch, Moore pp 0029), adhering, zipping, buttoning, snapping, heat sealing, welding, gluing, bonding (stitching or serging, Moore pp 0029, both of which are means to secure to elements together, and Applicant's disclosure is silent as to any specific type of bonding such as adhesive, heat, or pressure, and so sewing and serging are broadly considered to be types of bonding), laser cutting, and combinations thereof.  

As to claim 49, Moore as modified discloses the method of claim 29, further comprising attaching the pair of lateral edges of the front portion and the pair of lateral edges of the back portion by sewing (straight stitch, Moore pp 0029).  



As to claim 52, Moore as modified discloses the method of claim 29, wherein the mirror-cut shapes of the first panel, the second panel, the third panel, and the fourth panel have outlines and shapes with a variation of less than 5% or 10% (as shown in fig 1, this panel has an outline and shape that are identical to the outline and shape of the panel shown in fig 3, so there is 0% variation in the outlines and shapes of the panels shown in figs 1 and 3; as shown in fig 2, this panel has an outline and shape that are identical to the outline and shape of the panel shown in fig 4, so there is 0% variation in the outlines and shapes of the panels shown in figs 2 and 4).

Claims 39 and 40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Moore (US 20140182043 A1) in view of Hirsch (Hirsch, Gretchen. “Crepe Sew-Along #7: Underlining 101.” Gertie's New Blog for Better Sewing, 6 Jan. 2011, www.blogforbettersewing.com/2010/12/crepe-sew-along-7-underlining-101.html.) as applied to claim 37 above, and further in view of Nguyen-Senderowicz (US 5561860 A; hereinafter, “Nguyen”).


Nguyen-Senderowicz teaches a similar garment (reversible shirt, title), including the visual characteristics of the first panel (fig 3A) and the fourth panel (fig 3B) includes black color (col 2 line 49).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have provided the visual characteristics of the first and fourth panel to include black color for the purpose of providing the desired visual effect.

As to claim 40, Moore as modified does not disclose the method of claim 39, wherein the visual characteristics of the outer surface of the second panel and the outer surface of the third panel include nude color.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have provided the visual characteristics of the second and third panel to include nude color for the purpose of providing the desired visual effect.

Claim 50 is/are rejected under 35 U.S.C. 103 as being unpatentable over Moore (US 20140182043 A1) in view of Hirsch (Hirsch, Gretchen. “Crepe Sew-Along #7: Underlining 101.” Gertie's New Blog for Better Sewing, 6 Jan. 2011, www.blogforbettersewing.com/2010/12/crepe-sew-along-7-underlining-101.html.) as applied to claim 37 above, and further in view of Schindler (US 8568195 B1).
As to claim 50, Moore as modified discloses the method of claim 29, further comprising cutting the first panel, the second panel, the third panel, and the fourth panel (see modification presented in the rejection of claim 29 above), wherein the shape provides compression to a wearer's abdominal section (capable of providing compression, because it is made of material that stretches and may compress), but does not disclose the lateral edges have an hour-glass shape.
Schindler teaches a similar method, including the lateral edges of the panel may be straight (figs 15A, 15B, 25, 26) or have an hourglass shape (figs 1-14, 15C, 16-24, 27-34).  Hourglass shaped lateral edges are known in the art.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have provided an hourglass shape for the desired aesthetics.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SALLY HADEN whose telephone number is (571)272-6731.  The examiner can normally be reached on M-F 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


SALLY HADEN
Primary Examiner
Art Unit 3732



/SALLY HADEN/           Primary Examiner, Art Unit 3732